Citation Nr: 0400090	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to accrued disability compensation prior to 
October 1, 1998


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, F.L., K.L.K., and L.L.R.




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from June 1941 to December 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The record reflects that by rating decision dated in October 
2001, Dependency and Indemnity Compensation and Dependent's 
Educational Assistance was granted.  Service connection for 
the cause of death of the veteran was denied.  In a separate 
rating decision, the appellant was granted accrued benefits 
effective two years prior to the veteran's death.  The 
appellant presently challenges the effective date of the 
accrued benefit award.  

The appellant and witnesses testified before the undersigned 
at a February 2003 Videoconference hearing.  


FINDINGS OF FACT

1.  At the time of the veteran's death in October 2000, he 
had not been apprised of a December 1972 rating decision 
which reduced his combined disability rating from 100 to 70 
percent; and which was later determined by the RO in an 
October 2001 rating decision to be clearly and unmistakably 
erroneous.   

2.  The appellant filed a claim for accrued benefits that was 
received in November  2000, within one year of the veteran's 
death.


CONCLUSIONS OF LAW

1.  At the time of the veteran's death in October 2000, the 
December 1972 rating decision was not final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  The claim for an effective date earlier than October 1, 
1998 is without legal merit. 38 U.S.C.A.§ 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks accrued disability compensation, 
effective in December 1972.  She argues that because an 
October 2001 RO decision found that the December 1972 
reduction of her husband's VA compensation rate was the 
product of clear and unmistakable error, VA should compensate 
her for the monies that would have been due her deceased 
husband had the December 1972 error not been made.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The veteran's service medical records reflect that he was 
wounded on three occasions while serving as a combat officer 
in the European theater of operations during the Second World 
War.  He was retired from active duty in December 1945 due to 
physical disability as result of his combat-incurred wounds.  

In August 1947, the veteran was granted service connection 
for a psychosis due to grand mal epilepsy and the residuals 
of a skull fracture injury.  A 100 percent disability rating 
was assigned.  However, the veteran received disability 
retirement pay from the Department of the Army, in lieu of VA 
compensation.  In October 1972, the veteran elected to waive 
his military disability retirement pay in favor of VA 
compensation benefits.  He  underwent a VA medical 
examination in November 1972.  

In a December 1972 rating decision, the RO held that because 
the veteran was not receiving VA compensation benefits for 
the entirety of the period since service connection was 
granted, his original claim had been deemed "abandoned," 
and was not in effect since 1947.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2002).  The RO reevaluated 
the veteran's disability, and assigned a 50 percent rating 
for skull loss, and a 30 percent evaluation for grand mal 
epilepsy.  However, the record does not indicate that the 
veteran was advised of the December 1972 rating decision.

The veteran died in October 2000, and the appellant sought VA 
death benefits by application received in November 2000.  

By rating decision dated in October 2001, the RO found that 
the December 1972 rating decision was the product of clear 
and unmistakable error.  In relevant part, it held that the 
veteran's receipt of military disability retirement pay in 
lieu of VA compensation did not constitute an abandoned 
claim, and did not serve to invalidate the veteran's 100 
percent disability rating which had been granted in August 
1947.  The RO therefore reinstated the veteran's 100 percent 
disability rating, effective December 15, 1972.  

However, because the law only permitted the award of accrued 
benefits owing for a period of not more than two years prior 
to the veteran's death, the RO granted such benefit to the 
appellant effective October 1, 1998.  The appellant 
challenges the effective date for such compensation, and 
argues that she should be paid the entire amount of monies 
that would have been paid to the veteran, had clear and 
unmistakable error not been present in the December 1972 
rating decision.  

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C. § 5121(a) has been amended by 
repealing the 2-year limit on accrued benefits such that a 
veteran's survivor may receive the full amount of the award 
for accrued benefits.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
Congress specifically stated that this provision applies to 
deaths occurring on or after the date of enactment of the 
Act, or December 16, 2003.  Unfortunately, in this case, 
because the veteran's death predates that date, this recent 
statutory amendment is not applicable to the instant appeal.  

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due to the payee but unpaid 
for a period not to exceed two years prior to the last date 
of entitlement will, upon the death of the payee, be paid to 
the payee's spouse. 38 U.S.C.A. § 5121(a) (West 2002).  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

First, and as noted by the RO, because the veteran was 
apparently not notified of the December 1972 rating decision, 
the rating decision is not final, and the claim remains 
pending.  The veteran therefore had a claim pending at the 
time of his death, thus permitting the appellant to file a 
claim for accrued benefits.  Id.  

However, the plain language of 38 U.S.C.A. § 5121(a) as it 
applies to this case bars the Board from granting the relief 
the appellant seeks:  the terms "due and unpaid for a period 
not to exceed two years" is mandatory, and VA has no 
discretion to ignore the specific statutory mandate.

The Board has carefully considered the appellant's 
contentions, but regretfully finds them to be unavailing.  
While the record demonstrates that clear and unmistakable 
error was present in the December 1972 rating decision, this 
does not equate to a finding that the veteran's estate, or 
the appellant, is owed the whole of monies he would have 
received had the error not occurred.  

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  It has been repeatedly 
held by the appellate courts that among these limits,  
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).  Because any monies due 
the veteran due to clear and unmistakable error would have 
been based upon his claim, the appellant cannot by law 
receive an earlier effective date for the award of accrued 
benefits.   

In sum, the record indicates that the veteran served with 
honor and valor in combat during the Second World War, and 
the Board is greatly appreciative of such service.  
Regretfully, however, the law bars granting of the 
appellant's claim.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  
However, because the law, and not the facts, is dispositive 
of the issue, further development is unwarranted and would 
not serve to substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Livesay v. Principi, 15 Vet. 
App. 165 (en banc) (2001) (Holding VCAA inapplicable to 
claims of clear and unmistakable error in Board decisions).   


  
ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



